DETAILED ACTION
	The receipt is acknowledged of applicant’s election and amendment filed 11/13/2020; and IDSs filed 12/01/2020 and 09/20/2019,

	Claims 1-15 previously presented and claims 16-20 are currently added. 

Claims 1-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, and species (b) for the surfactant claims 1-4, 8-9, 11-12, in the reply filed on 11/13/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Applicant's election with traverse of species (a), claim 5, of for further component in the reply filed on 11/13/2020 is acknowledged.  The traversal is on the ground(s) that the components of identified Species (b), Claim 6, modify and depend from components in elected Claim 5, and thus are not mutually exclusive to Species (a). Claim 7 (Species (c)) includes all components of Claim 5, and is also not mutually exclusive from the .  This is not found persuasive because, in conducting the search, finding only one ingredients from those listed by claim 5 will satisfy the requirement for claim 5, e.g. vitamin C, and this will not satisfy the requirement for claim 6 that requires one species of vitamin B and would not satisfy the requirement for claim 7 that requires combination of all the ingredients of claim 5. Therefore, the search required to claim 5 is totally different from the search required for claims 6 and 7. The prior art that read on claim 5 may not read on any of claims 6 or 7. 
The requirement is still deemed proper and is therefore made FINAL.

Claims 10, 13-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions II and III, and species (a) for the surfactant, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/13/2020.

Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of additional ingredient, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/13/2020.

Newly submitted claims 17-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 17-18 require a distinct species of the carrier that requires a combination of lipophilic agent and hydrophilic agent that not required by any original claim. Claims 19 requires the 

Claims 17-19 are withdrawn from consideration as being directed to a non-elected species.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim 16 requires lipophilic materials similar to those claimed by claim 12, and vesicles claimed by claim 16 are interpreted as liposomes claimed by claim 4. In order to advance the prosecution, claim 16 will be examined on the merit.  
 
While Claim 20 requires any vitamin D, e.g. D2, and not necessary vitamin D3 or its elected precursors as required by original claims 1 and 2, nevertheless, and in order to advance the prosecution, claim 20 will be examined on the merit.  

Claims 1-5, 8-9, 11-12, 16 and 20 are subject of this office action. 

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-9, 11-12, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites “vitamin D3 or precursor or derivative thereof” and “hyaluronic acid or derivative thereof”. Applicant did not describe but only on precursor of vitamin D3 that is claimed by claim 2, which is 7-DHC (7-dihydrocholesterol). Applicant, hence, are entitled for only one precursor 7-DHC. Regarding the term “vitamin D3 or derivative thereof” and “hyaluronic acid or derivative thereof”, the original disclosure lack description of derivatives of either compound. The claim encompasses derivative claim 4 recites “liposomes, niosomes, transferosomes, micelles, nanoparticles, microemulsions and others”. Applicants did not disclose carriers other than those listed by claim 4. None of the undisclosed compounds meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities. The specification provides insufficient written description to support the genus “derivative” or “others” encompassed by the claims 1 and 4, respectively, and does not meet the written description requirement as one of ordinary skill in the art could not recognize or understand the “vitamin D3 derivative and hyaluronic acid derivative” or “other carriers” suitable to practice the present invention from the mere recitation of the term “derivatives” and “others”. Claims employing limitation at the point of novelty, such as applicants’, neither provide those elements required to practice the inventions, nor “inform the public” during the life of the patent of the limits of the monopoly asserted. The expressions “vitamin D3 derivative and hyaluronic acid derivative”, and “others” could encompass myriad of compounds, known and unknown, and applicants claimed expressions represents only an invitation to experiment regarding possible derivatives.
The instant specification does not provide written description of what structures are contemplated for "derivatives of vitamin D3 and derivatives of hyaluronic acid" or “other carriers”, the expressions lack adequate written description. 
Regarding the requirement for adequate written description of chemical entities, Applicants' attention is directed to MPEP § 2163. In particular, Regents of the University of California v. Eli Lilly & Co., 119 F. 3d 1559, 1568 (Fed. Cir. 1997), cert denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), holds that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, "not a mere wish list or plan for obtaining the claimed chemical invention." Eli Lilly, 119 F. 3d at 1566. The Federal Circuit has adopted the standard set forth in the Patent and Trademark Office ("PTO") Guidelines for Examination of Patent Applications under the U.S.C. 112.1 "Written Description" Requirement ("Guidelines"), 66 Fed. Reg. 1099 (Jan. 5, 2001), which state that the written description requirement can be met by "showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics," including inter alia, "functional characteristics when coupled with a known or disclosed correlation between function and structure..." Enzo Biochem Inc. v. Gen-Probe Inc., 296 F. 3d 316, 1324-25 (Fed. Cir. 2002) (quoting Guidelines, 66 Fed. Reg. At 1106 (emphasis added)). Moreover, although Eli Lilly and Enzo were decided within the factual context of DNA sequences, this does not preclude extending the reasoning of those cases to chemical structures in general. Univ. of Rochester v. G.D. Searle & Co., 249 Supp. 2d 216,225 (W.D.N.Y. 2003). 
Applicant has failed to provide any written description for "derivatives of vitamin D3 and derivatives of hyaluronic acid" or any “other carriers” in the instant specification. As such, it is not apparent that Applicants were actually in possession of, and intended to use, within the context of the present invention, any derivatives of vitamin D3 and derivatives of hyaluronic acid, and any other carriers at the time the present invention was made.
In re Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision. (See page 1115.).
With the exception of the specifically disclosed chemical structures, the skilled artisan cannot envision the detailed chemical structure of the encompassed derivatives, derivatives of vitamin D3 and derivatives of hyaluronic acid, or other carriers. Adequate written description requires more than a mere statement that it is part of the invention. The chemical structure itself is required. See Fiefs v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
“To fulfill the written description requirement, a patent specification must describe Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.
Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods,"). Where the specification provides only constructive examples in lieu of working examples, it must still "describe the claimed subject matter in terms that establish that the applicant was in possession of the claimed invention, including all of the elements and limitations." Id. (citing Hyatt v. Boone, 146 F.3d 1348, 1353 (Fed.Cir. 1998)).  The same is true for both process claims and composition claims. Rochester, 358 F.3d at 926 ("Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or 
Of course, what is adequate depends upon the context of the claimed invention. See Capon, 418 F.3d at 1358 ("The written description requirement must be applied in the context of the particular invention and state of the knowledge."). It further states that “We have articulated a variety of factors to evaluate the adequacy of the disclosure supporting "generic claims to biological subject matter." Id. at 1359. These factors include "the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue." Id”.
Written description requirement, "serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed.Cir. 2005). The requirement "serves a teaching function, as a quid pro quo in which the public is given meaningful disclosure in exchange for being excluded from practicing the invention for a limited period of time." Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 922 (Fed.Cir.2004) (quoting Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 970 (Fed.Cir.2002)); see O'Reilly v. Morse, 56 U.S. (15 How.) 62, 121, 14 L.Ed. 601 (1853) (explaining that a patentee "can lawfully claim only what he has invented and described, and if he claims more his patent is void"); Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345-46 (Fed.Cir.2000) ("The purpose of [the written description requirement] is to ensure that the scope of the right to exclude . . . does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.").
To satisfy the written description requirement, `the applicant does not have to utilize any particular form of disclosure to describe the subject matter claimed, but the description must clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.'" Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed.Cir.2008) (quoting In re Alton, 76 F.3d 1168, 1172 (Fed.Cir.1996)). "In other words, the applicant must `convey with reasonable clarity to those skilled in 1372*1372 the art that, as of the filing date sought, he or she was in possession of the invention,' and demonstrate that by disclosure in the specification of the patent." Id. (quoting Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991)). Such disclosure need not recite the claimed invention in haec verba, but it must do more than merely disclose that which would render the claimed invention obvious. Rochester, 358 F.3d at 923; Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566-67 (Fed.Cir.1997); see also PowerOasis, Inc. v. T-Mobile USA, Inc., 522 F.3d 1299, 1306-07 (Fed.Cir.2008) (explaining that § 112, ¶ 1 "requires that the written description actually or inherently disclose the claim element").
"Whether the written description requirement is satisfied is a fact-based inquiry that will depend on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed." Carnegie Mellon, 541 F.3d at 1122 (citing Enzo, 323 F.3d at 963). The written description requirement is not satisfied by "[t]he appearance of mere indistinct words in a specification or a claim, even an original claim. . . . A description of what a material does, rather than of what it is, usually does not suffice." Enzo, 323 F.3d at 968 (citing Eli Lilly, 119 F.3d at 1568); see Rochester, 358 F.3d at 926 ("[G]eneralized language may 
The test for determining compliance with the written description requirement is whether the disclosure of the application as originally filed reasonably conveys to one skilled in the art that the inventor had the possession at the time of the later claimed subject matter, rather than the presence or absence of literal support in the specification for the claimed language.  See In re Kaslow, 707 F 2d 1366, 1375 (Fed. Cir. 1983). See MPEP 2163.06.
The written description requirement prevents applications from using the amendment process to update the disclosure in their disclosures (claims or specification) during the pendency before the patent office.  Otherwise applicants could add new matter to their disclosures and date them back to their original filing date, thus defeating an accurate accounting of the priority of the invention.  See 35 USC 132.  The function of description requirement is to ensure that the inventor had possession, as of filing date of the application relied on, the specific subject matter claimed by him. See Genetech, 108 F 3d 1361, 1365 (Fed. Cir. at 1366, 78, 1999).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 5, 9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Regarding claim 2, the claim recites the abbreviation “7-DHC” as a precursor to vitamin D3 without reciting chemical name which renders the claim indefinite. 

Regarding claims 4, 5 and 11, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “liposomes, niosomes, transferosomes, micelles, nanoparticles, microemulsions”, the claim also recites the narrower limitation “preferably liposomes, niosomes, transferosomes”, and the claim further recites even narrower limitation “most preferably liposomes”. Claim 5 recites the broad recitation “vitamin A”, the claim also recites the narrower limitation “preferably retinyl palmitate, at least one vitamin B, a vitamin C, preferably L-ascorbic acid and a vitamin E” and the claim further recites even narrower limitation “preferably tocopheryl acetate”. Claim 11 recites the broad recitation “polysorbate 10 – 150”, the claim also recites the narrower limitation “preferably polysorbate PS20 as Alkest TW 20 and Tween 20”. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language following the phrases “preferably” or “most preferably is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 

Regarding claim 4, the claim recites “liposomes, niosomes, transferosomes, micelles, nanoparticles, microemulsions and others”, the term “other” renders the claim indefinite because it is not clear how carriers other than the claimed carriers had to resemble the specified carriers to satisfy the limitations of the claim. Ex parte Caldwell. 1960 C.D. 58 (Comm' r Pat. 1906)

Regarding claim 9, the claim is in improper Markush format. The proper Markush format to be followed in the claim should have the expression “selected from the group consisting of”, and the last two members of the Markush group are separated by the connector operator “and” OR “or”.

Claim 11 contains the trademark/trade name “polysorbate 10-150”, “polysorbate PS20”, “Alkest TW 20” and “Tween 20”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe surfactant and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riley (US 2007/0110731, IDS filed 09/20/2019).
A composition comprising vitamin D and hyaluronic acid encapsulated in a lipid based colloidal carrier system.

Riley discloses a composition comprising vitamin D and hyaluronic acid in a liposome (see the entire document, and in particular claims 1, 3, and 7; ¶¶ 0010, 0020, 0029-0031, 0039). All the limitations of claim 20 are met by Riley.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 8-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Riley (US 2007/0110731) and Mousa (US 2013/0149389), both references are cited by IDS filed 09/20/2019.

Applicant Claims 
Claim 1 is directed to a composition comprising at least one vitamin D3 or precursor or derivative thereof and at least one hyaluronic acid or derivative thereof encapsulated in a lipid based colloidal carrier system. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Riley teaches a topical skin formulations which help to regenerate integument cells, reversing signs of aging and wrinkling of the skin and regenerate new cells in the dermis, epidermis, and connective tissue. The formulation comprises vitamin D and hyaluronic acid in a liposome (see the entire document, and in particular claims 1, 3, and 7; ¶¶ 0001, 0003-0008, 0010, 0011, 0020, 0029-0031, 0039). Liposomes comprise phosphatidylcholine, i.e. phospholipids, lecithin, and caprylic/capric triglyceride (¶¶ 0020, 0041, 0046). The formulation comprises UV absorber (¶ 0042). The formulation further comprises vitamins A, B, C and E, e.g. tocopherol acetate (¶ 0046; claims 1 and 7). The formulation comprises methylparaben and propylparaben that are preservatives; xanthan gum that is a thickener; isopropyl myristate and cetyl alcohol that are surfactant/emulsifier; and palm oil that is fatty acid (¶¶ 0041, 0046).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Riley teaches vitamin D in the topical skin formulation to reverse signs of aging and wrinkling of the skin and regenerate new cells, the reference does not explicitly teach vitamin D3 or its precursor or derivatives as claimed by claim 1. 
Mousa teaches a nano-cosmetic formulation, comprising nanoparticles encapsulating at least one vitamin D or its derivative (abstract; ¶ 0019). The encapsulating material comprises fatty acid (¶ 0006). Vitamin D is preferably vitamin D3 or its precursor 7-dehydrocholesterol (7-DHC) (¶¶ 0015-0018, 0036; claims 4, 5). The 3 has enhanced efficacy in the management and treatment of skin disorders, e.g. skin aging and psoriasis (¶¶ 0014, 0041, 0061-0062). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide topical formulation for reversing signs of aging of the skin comprising liposomes encapsulating vitamin D and hyaluronic acid as taught by Riley, and use vitamin D3 or its precursor taught by Mousa in the encapsulate of the liposome as taught by Mousa. One would have been motivated to do so because Mousa teaches vitamin D3 and its precursor 7-DHC are preferred among vitamin D family to be incorporated in a topical formulation in encapsulated form to provide enhanced efficacy in the management and treatment of skin disorders, e.g. skin aging. One would reasonably expect formulating topical formulation having enhanced efficacy for reversing signs of aging of the skin, wherein the formulation comprises liposomes encapsulated vitamin D3 and hyaluronic acid. 
All the limitation of claim 1 are taught by the combination of the cited references.
Regarding 7-DHC claimed by claim 2, it is taught by Mousa as one of the preferred compounds.

Regarding additional components claimed by claim 5, Riley teaches formulation comprising vitamins A, B, C, and E, e.g. tocopherol acetate. 
Regarding UV filter claimed by claim 8, Riley teaches UV absorber.
Regarding adjuvants claimed by claim 9, Riley teaches formulation comprises methylparaben and propylparaben that are preservatives; xanthan gum that is a thickener; and isopropyl myristate and cetyl alcohol that are surfactant/emulsifier. Mousa further teaches PEG reads on thickening agent, and polyoxyethylene-glyceryl tri-fatty acid reads on surfactant/emulsifier.
Regarding claim 12, Riley teaches liposomes comprises phosphatidylcholine, i.e. phospholipids, lecithin, and caprylic/capric triglyceride. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Riley and Mousa as applied to claims 1-2, 4-5, 8-9 and 12 above, and further in view of Keck et al. (US 2012/0128777, currently cited on PTO 892).

Applicant Claims 


Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Riley and Mousa are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While the references teach hyaluronic acid, the references however are silent regarding the molecular weights of hyaluronic acid.
Keck teaches dermal formulations for supporting the skin to restore normal conditions of irritated skin, or to support medical therapy of skin with atopic dermatitis symptoms, or psoriasis (abstract; ¶ 0040). The compositions comprises cosmetic active agent including hyaluronic acid (¶ 0036). Hyaluronic acid can be HW (high molecular weight), MW (medium molecular weight), LW (low molecular weight), and VMW (very low molecular weight) and combination thereof (claim 61).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide topical formulation 3 and hyaluronic acid as taught by Riley combined with Mousa, and use combination of hyaluronic acid of different MW as taught by Keck. One would have been motivated to do so because Keck teaches that dermal formulations comprising hyaluronic acid in a combination of high, medium and low molecular weights used to support the skin and to restore normal conditions of irritated skin. One would reasonably expect formulating topical formulation comprising liposomes encapsulating vitamin D3 and combination of hyaluronic acids having high, medium and low molecular weights wherein the formulation supports the skin and restores normal conditions of irritated skin.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Riley and Mousa as applied to claims 1-2, 4-5, 8-9, 12 above, and further in view of Nguyen et al. (US 2012/0058061, currently cited on PTO 892).

Applicant Claims 
Claim 11 recites the surfactant is a polysorbate 10 - 150, preferably polysorbate PS20 as Alkest TW 20 and Tween 20. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Riley and Mousa are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While both Riley and Mousa teach surfactant in the liposomal formulation, the references however do not explicitly teach the surfactants claimed by claim 11.
	Nguyen teaches cosmetic composition for use in skin care and skin protective cosmetics that impart a comfortable skin feeling with a low or no skin irritating potential, and shows a pleasant texture and easy to apply (abstract; ¶¶ 0008, 0009). The composition comprises substances which tight the skin or accelerate healing, repairing or renewing processes such as anti-aging and anti-wrinkles. Suitable examples of antiaging and anti-wrinkles include hyaluronic acid. A preferred anti-aging agent comprises Polysorbate 20 (¶ 0028). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide anti-aging topical formulation comprising liposomes encapsulating vitamin D3 and hyaluronic acid as taught by Riley combined with Mousa, and add polysorbate 20 taught by Nguyen to the 3 and hyaluronic acid and polysorbate-20 wherein the formulation further imparts a comfortable skin feeling with a low or no skin irritating potential, and shows a pleasant texture and easy to apply.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Riley and Mousa as applied to claims 1-2, 4-5, 8-9, and 12 above, and further in view of Banov et al. (US 2012/0201781, currently cited on PTO 892).

Applicant Claims 
Claim 16 recites lipid based colloidal carrier system comprises a plurality of lipid vesicles, each of the plurality of lipid vesicles composed of at least one phospholipid with at least one fatty acid. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combined teachings of Riley and Mousa are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Riley teaches liposomes comprising phospholipids and oils, and Mousa teaches nanoparticles comprising fatty acids, the references however does not explicitly teach liposomes comprise at least one phospholipid with at least one fatty acid claimed by claim 16.
	Banov teaches safe effective topical formulation comprising liposomes for enhancing skin permeation of the compounds in cosmetic and topical compositions through the skin. The liposomes comprise one or more phospholipids and one or more fatty acids (abstract, ¶¶ 0015, 0016, 0019, 0035). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide topical formulation comprising liposomes encapsulating vitamin D3 and hyaluronic acid as taught by Riley combined with Mousa, and use combination of phospholipids and fatty acid taught by Banov to form the liposomes. One would have been motivated to do so because Banov 3 and hyaluronic acid wherein the formulation safely and effectively enhances permeation of active agents in the formulation through the skin.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./